DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The claims 17 thru 19 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “calculating a predicted position after a time remaining until the traffic light is red” renders the claim unclear and indefinite. It is unclear whether the “predicted position” is simply calculated, in time, after the traffic light is red, whether the limitation is predicting the position of the vehicle when the traffic light turns red, or whether a position is continually predicted “until the traffic light is red.” In a good faith effort to proceed prosecution, the limitation will be interpreted as the second possible interpretation above. 
Regarding claim 17, the limitation “determining a zone of interest prior to the stop line… and the minimum stopping distance Xs is unclear and indefinite. It is unclear what is being subtracted and what is being compared as written. In a good faith effort to proceed prosecution, the limitation will be interpreted as such:
determining a zone of interest prior to the stop line, wherein the zone of interest is an area defined by an absolute value of a difference between the maximum yellow passing distance Xp and the minimum stopping distance Xs.
Further regarding claim 17, the limitation “determining a maximum yellow passing distance Xp from the stop line… until it changes to a red state” is also unclear and indefinite. It is unclear whether the maximum yellow passing distance Xp is measured from the stop line forward in the direction of travel or is measured from the start of the yellow state up to the stop line. In a good faith effort to proceed prosecution, the limitation will be interpreted as the latter.
Claims 18-20 are dependent on claim 17 and inherit the deficiencies above. Therefore, claims 18-20 are also rejected on similar grounds to claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sano (U.S. Patent Application Publication No. 2018/0141461 A1).
Regarding claim 1, Sano discloses:
A method of controlling a vehicle with respect to an intersection, the method comprising (see at least Fig. 1 and [0053]): 
determining a distance of the vehicle with respect to the intersection, wherein the intersection includes a traffic light (“distance information acquisition unit for acquiring information on a distance between the vehicle and an intersection, see at least [0026]; 
determining a velocity of the vehicle (speed acquisition unit for acquiring speed information of a vehicle, see at least [0026])
receiving traffic light state information regarding the traffic light (receiving signal information of a traffic signal located at an intersection, see at least [0026]); 
calculating, based on the distance of the vehicle to the intersection, the velocity of the vehicle, and the traffic light state information, a zone of interest with respect to the traffic light (dangerous running area is determined based on speed of vehicle, distance to stop position, and a yellow signal, see at least [0068] and Fig. 3); and 
manipulating the velocity of the vehicle to modify a size of the zone of interest when a current trajectory of the vehicle will cause the vehicle to enter the zone of interest (“driving support device 100 determines whether to cause the vehicle to accelerate and pass through the intersection or to decelerate and stop at the intersection, in order to avoid getting into the dangerous running area” see at least [0073]).
Regarding claim 2, Sano discloses the elements above and further discloses:
the zone of interest is a dilemma zone such that the vehicle can neither stop at a stop line of the intersection nor pass through the intersection prior to the traffic light transitioning to a red state (“A dangerous running area includes a dilemma area” which is where a vehicle “cannot stop or enter the intersection safely” see at least [0068]).
Regarding claim 3, Sano discloses the elements above and further discloses:
the zone of interest is an option zone (A dangerous running area includes… an option area” see at least [0068]).
Regarding claim 4
the traffic light state information comprises a current state, one or more scheduled states, and a minimum time remaining for the current state (signal information could be “yellow signal start time point and yellow signal time period” see at least [0055]) *Examiner sets forth yellow is the current state, yellow signal start time is a scheduled state, and signal time period indicates remaining time.
Regarding claim 5, Sano discloses the elements above and further discloses:
the traffic light state information further comprises a minimum time remaining for the one or more scheduled states and a maximum time remaining for the current state and the one or more scheduled states (traffic light state information contains yellow signal start time and yellow signal time period, see at least [0055]) *Examiner sets forth it is well known the sequence of lights progresses from green, yellow, and to red. Thus, when the system determines an upcoming yellow signal start, it is currently green and knows how much time is left before the light turns yellow. Further, the yellow start time is a scheduled state and the time remaining for the yellow would be determined by the yellow signal time period.
Regarding claim 6, Sano discloses the elements above and further discloses:
the traffic light state information is received from a source external to the vehicle (communication unit 11 communicates with optical beacon and on-road devices 301 and 302, see at least [0062]; optical beacon 200 provides driving support device with signal information of a signal, see at least [0055]).
Regarding claim 9
manipulating the velocity of the vehicle comprises decreasing the velocity of the vehicle (driving support device 100 determines whether to cause the vehicle to decelerate and stop at the intersection in order to avoid getting into the dangerous running area, see at least [0073]).
Regarding claim 10, Sano discloses the elements above and further discloses:
the velocity of the vehicle is decreased by applying a reduced speed ratio (standard deceleration is an indication of speed change of the vehicle, see at least [0057]; “driving support device 100 performs deceleration control at a standard deceleration from the yellow signal start time point” see at least [0087]).
Regarding claim 11, Sano discloses the elements above and further discloses:
manipulating the velocity of the vehicle is initiated at a predetermined distance from a stop line of the intersection (predetermined information includes yellow signal start time point and stop position wherein the driving support 100 performs control at the yellow signal start time point, see at least [0055] and [0087]).
Regarding claim 12, Sano discloses:
A method of controlling a vehicle with respect to an intersection, the method comprising (see at least [0010]): 
receiving traffic light state information regarding a traffic light at the intersection (receiving signal information of a traffic signal located at an intersection, see at least [0026]), wherein the traffic light state information comprises a time remaining until a red state of the traffic light (signal information could be “yellow signal start time point and yellow signal time period” see at least [0055]) *Examiner sets forth the end of the signal time period for a yellow light indicates remaining time until red light; 
determining a predicted position of the vehicle after the time remaining of a current state of the traffic light based on a current velocity of the vehicle (yellow signal start time is calculated by a formula, see at least [0069]); 
determining a needed distance to stop the vehicle at a stop line of the intersection based on the current velocity of the vehicle (start of option area is a state where vehicle tries to stop in front of the intersection and can stop, see at least [0068] and Fig. 3); and 
when the traffic light state information indicates a current green state and a distance between the stop line and the predicted position of the vehicle is less than the needed distance to stop such that the vehicle is predicted to enter a dilemma zone (prior to yellow signal start position, the vehicle can enter a dilemma area, see at least Fig. 3) *Examiner sets forth it is common knowledge to one of ordinary skill in the art that a green light is prior to the output of a yellow light., outputting a reduced speed ratio signal to an accelerator control of the vehicle to decelerate the vehicle (“driving support device 100 performs deceleration control at a standard deceleration from the yellow signal start time point” see at least [0087]).
Regarding claim 14, Sano discloses the elements above and further discloses:
the traffic light state information comprises the current state, one or more scheduled states, and minimum time remaining for the current state (signal information could be “yellow signal start time point and yellow signal time period” see at least [0055]) *Examiner sets forth yellow is the current state, yellow signal start time is a scheduled state, and signal time period indicates remaining time.
Regarding claim 15, Sano discloses the elements above and further discloses:
the traffic light state information further comprises a minimum time remaining for the one or more scheduled states and a maximum time remaining for the current state and the one or more scheduled states (traffic light state information contains yellow signal start time and yellow signal time period, see at least [0055]) *Examiner sets forth it is well known the sequence of lights progresses from green, yellow, and to red. Thus, when the system determines an upcoming yellow signal start, it is currently green and knows how much time is left before the light turns yellow. Further, the yellow start time is a scheduled state and the time remaining for the yellow would be determined by the yellow signal time period.
Regarding claim 16, Sano discloses the elements above and further discloses:
determining a distance of the vehicle from the stop line of the intersection such that determining the predicted position of the vehicle and determining the needed distance to stop is performed when the distance of the vehicle from the stop line is less than a predetermined threshold (driving support device acquires information through communication with the optical beacon 200 as it passes by to determine the distance to a stop position, see at least [0056] and Fig. 1) *Examiner sets forth predetermined threshold distance would be location of first beacon at 700m since it needs to be in that range in order to receive the information.
Regarding claim 17
A method of controlling a vehicle with respect to an intersection, the method comprising (see at least [0010]): 
receiving traffic light state information regarding a traffic light (receiving signal information of a traffic signal, see at least [0026]), wherein the traffic light state information comprises a current state and a minimum time remaining for the current state (signal information could be “yellow signal start time point and yellow signal time period” see at least [0055]) *Examiner sets forth yellow is the current state and signal time period indicates remaining time.; 
determining a distance to a stop line of the intersection (“distance information acquisition unit for acquiring information on a distance between the vehicle and an intersection, see at least [0026]); and 
when the vehicle is within a predetermined distance of the stop line (automatic driving can start at a predetermined distance from the stop position, see at least [0114]) and the current state of the traffic light is a green state (traffic light state information contains yellow signal start time and yellow signal time period, see at least [0055]) *Examiner sets forth it is well known to one of ordinary skill in the art that a green light is prior to a yellow light. Therefore, the current light while waiting for the yellow signal to start would be green.: 
calculating a predicted position of the vehicle at an end of the minimum time remaining for the green state (traffic light state information contains yellow signal start time point, see at least [0055]; yellow signal start position Xy, see at least Fig. 3); 
determining a maximum yellow passing distance Xp from the stop line that is the distance that the vehicle can travel from when the traffic light changes to a yellow (entry condition L represents the limitation of the distance to the stop position and speed of vehicle with which the vehicle can reach the intersection before the signal changes to red, see at least [0071] and Fig. 3); 
determining a minimum stopping distance Xs from the stop line (stop condition C is a curve representing the limitation of the distance to the stop position and the speed of the vehicle with which the vehicle can stop if the vehicle decelerates when a yellow signal starts, see at least [0070] and Fig. 3); 
determining a zone of interest prior to the stop line, which is an area defined by a difference between the greater of the maximum yellow passing distance Xp and the minimum stopping distance Xs and the other of the maximum yellow passing distance Xp and the minimum stopping distance Xs (the dilemma area is in between the entry condition L and stop condition C wherein neither formula is satisfied and is a dangerous running area, see at least [0068] and Fig. 3);
when the predicted position of the vehicle is within the zone of interest, controlling a velocity of the vehicle such that the predicted position of the vehicle is not within the zone of interest (“In order to avoid a dangerous running state, the driving support device performs processing to decelerate the vehicle… or performs processing to accelerate the vehicle” see at least [0058]). 
Regarding claim 18, Sano discloses the elements above and further discloses:
the zone of interest is an option zone such that the maximum yellow passing distance XP is greater than the minimum stopping distance Xs (dilemma area in Fig. 3 entry condition L is greater than stop condition C
 a length of the option zone is shortened by decelerating the vehicle such that the predicted position of the vehicle is not within the option zone (target speed for vehicle is set so vehicle is decelerated to avoid the dilemma area, see at least [0085]).
Regarding claim 19, Sano discloses the elements above and further discloses:
the zone of interest is a dilemma zone such that the minimum stopping distance Xs is greater than the maximum yellow passing distance Xp (option area is an area where stop condition C is greater than the entry condition L, see at least [0068] and Fig. 3); and 
a length of the dilemma zone is shortened by decelerating the vehicle such that the predicted position of the vehicle is not within the option zone (in an option area, the vehicle can be may be decelerated to a target speed, see at least [0068] and [0086]).
Regarding claim 20, Sano discloses the elements above and further discloses:
the traffic light state information is received from a source external to the vehicle (communication unit 11 communicates with optical beacon and on-road devices 301 and 302, see at least [0062]; optical beacon 200 provides driving support device with signal information of a signal, see at least [0055]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Gutmann et al. (U.S. Patent Application Publication No. 2016/0035223 A1; hereinafter Gutmann).
Regarding claim 7, Sano discloses the elements above and further discloses:
determining a stop line at the intersection (driving support device receives information of a stop position at the intersection, see at least [0055]; camera 121 detects a stop line, see at least [0087]); and 
calculating the zone of interest based at least in part on the location of the stop line at the intersection (dangerous running area is where a vehicle cannot stop or enter the intersection safely in front of a stop line, see at least [0068] and [0072])
Sano does not explicitly disclose:
determining a location of the intersection by referencing map data; 
a present lane of the vehicle; 16108749-367 / 2019-1628 
calculating the zone of interest based at least in part on the location of the stop line at the intersection and the present lane of the vehicle.
However, Gutmann teaches:
determining a location of the intersection by referencing map data (detailed map information defines locations of intersections, see at least [0026]); 
determining a present lane of the vehicle (detailed map information 300 also includes information corresponding to vehicle’s current lane, see at least [0043]); 16108749-367 / 2019-1628 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic signal stop support disclosed by Sano by adding the map data and current lane of the vehicle taught by Gutmann. One of ordinary skill in the art would have been motivated to make this modification “in order to allow a vehicle's computer to safely maneuver the vehicle in various environments” by better understanding the vehicle’s environment. Further, it would have been obvious to one having ordinary skill in the art to determine the stop line of a current lane, and not an adjacent lane to predict the stopping of one’s own vehicle.
Regarding claim 8, the combination of Sano and Gutmann teach the elements above but Sano does not explicitly disclose:
calculating a predicted position after a time remaining until the traffic light is red based on the current trajectory.
However, Gutmann teaches:
calculating a predicted position after a time remaining until the traffic light is red based on the current trajectory (“estimate a location of a vehicle at the time when the traffic signal light will turn from yellow to red” see at least abstract)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic signal stop support disclosed by Sano by .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Zambou (U.S. Patent Application Publication No. 2014/0277990 A1).
Regarding claim 13, Sano discloses the elements above but does not explicitly disclose:
Iteratively reducing the velocity
However, Zambou teaches:
the predicted position of the vehicle, the needed distance to stop, and the traffic light state information are iteratively determined such that the current velocity of the vehicle is iteratively reduced (surroundings control unit constantly or periodically transmits updated values to the brake control unit, see at least [0015]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic light action determination disclosed by Sano by adding the periodically updated values taught by Zambou. One of ordinary skill in the art would have been motivated to make this modification so that “the stopping trajectory can be adapted” to other circumstances (see [0015]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MacNeille et al. (U.S. Patent Application Publication No. 2017/0301237 A1) teaches determining a dilemma zone based on zones where a vehicle is able to stop at a traffic light and where a vehicle is able to pass the intersection before the traffic light turns red.
Kretschmann et al. (U.S. Patent Application Publication No. 2020/0156641 A1) teaches receiving information from a traffic light to determine a stopping point and whether the vehicle can stop at the stopping point.
Miura (U.S. Patent Application Publication No. 2010/0109908 A1) teaches acquiring traffic signal information to assist a driver in stopping at a light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662